                      UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF TENNESSEE
                           NASHVILLE DIVISION

METROPOLITAN NASHVILLE                    )
AIRPORT AUTHORITY,                        )
                                          )
              Plaintiff,                  )
                                          )
       v.                                 )
                                          )       Case No. 3:21-cv-00128
TURO, INC., et al.                        )
                                          )       JURY TRIAL DEMANDED
              Defendants.                 )
                                          )       Judge William L. Campbell, Jr.
                                          )       Magistrate Judge Barbara D. Holmes
TURO, INC.,                               )
                                          )
              Counter-Plaintiff,          )
                                          )
       v.                                 )
                                          )
METROPOLITAN NASHVILLE                    )
AIRPORT AUTHORITY,                        )
                                          )
              Counter-Defendant.          )
                                          )

                             NOTICE OF SETTLEMENT

       Plaintiff and Counter-Defendant Metropolitan Nashville Airport Authority

(“MNAA”) and Defendant and Counter-Plaintiff Turo Inc. (“Turo”) file this notice to

apprise the Court that the parties have reached a settlement, which will conclusively

resolve this matter in its entirety and obviate the need for further discovery and briefing.

The parties have fully executed a settlement agreement, and are finalizing the details of

the settlement. The parties anticipate finalizing the settlement and requesting the Court

dismiss the case with prejudice promptly.


    Case 3:21-cv-00128 Document 36 Filed 05/04/21 Page 1 of 4 PageID #: 418
Dated: May 4, 2021                /s/ Matthew D. Brown

                                  COOLEY LLP
                                  MICHAEL G. RHODES (California State Bar
                                  No. 116127) (Admitted pro hac vice)
                                  MATTHEW D. BROWN (California State Bar
                                  No. 196972) (Admitted pro hac vice)
                                  BENJAMIN H. KLEINE (California State Bar
                                  257225) (Admitted pro hac vice)
                                  BETHANY C. LOBO (California State Bar No.
                                  248109) (Admitted pro hac vice)
                                  REBECCA L. TARNEJA (California State Bar
                                  No. 293461) (Admitted pro hac vice)
                                  101 California Street, 5th Floor
                                  San Francisco, CA 94111
                                  Telephone:     +1 415 693 2000
                                  Facsimile:     +1 415 693 2222
                                  Email: rhodesmg@cooley.com
                                         brownmd@cooley.com
                                         bkleine@cooley.com
                                         blobo@cooley.com
                                         rtarneja@cooley.com

                                  Lauren Paxton Roberts (BPR #025049)
                                  J. Anne Tipps (BPR #033588)
                                  STITES & HARBISON, PLLC
                                  401 Commerce Street, Suite 800
                                  Nashville, TN 37219
                                  Telephone:     +1 615 782 2200
                                  E-mail: lauren.roberts@stites.com
                                          atipps@stites.com

                                  Attorneys for Defendant and Counterclaim-
                                  Plaintiff Turo Inc.


                                  /s/ Michael R. O’Neill

                                  W. Scott Sims (#17563)
                                  Michael R. O’Neill (#34982)
                                  Grace A. Fox (#37367)
                                  SIMS|FUNK, PLC
                                  3322 West End Ave., Suite 200

                                      2

   Case 3:21-cv-00128 Document 36 Filed 05/04/21 Page 2 of 4 PageID #: 419
                               Nashville, TN 37203
                               Telephone:    +1 615 292 9335
                               Facsimile:    +1 615 649 8565
                               Email: ssims@simsfunk.com
                                      moneill@simsfunk.com
                                      gfox@simsfunk.com

                               Attorneys for Plaintiff and Counterclaim
                               Defendant Metropolitan Nashville Airport
                               Authority




                                   3

Case 3:21-cv-00128 Document 36 Filed 05/04/21 Page 3 of 4 PageID #: 420
                          CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 4, 2021, I filed the foregoing Notice of
Settlement electronically through the Court’s CM/ECF System and thereby served the
following:

W. Scott Sims
Michael R. O’ Neill
Grace A. Fox
SIMS | FUNK, PLC
3322 West End Ave., Suite 200
Nashville, TN 37203
Telephone: (615) 292-9335
Fax: (615) 649-8586
Email: ssims@simsfunk.com
       moneill@simsfunk.com
       gfox@simsfunk.com

Counsel for Plaintiff and Counterclaim Defendant Metropolitan Nashville Airport
Authority

                                           /s/ Matthew D. Brown
                                           Matthew D. Brown




                                          4

   Case 3:21-cv-00128 Document 36 Filed 05/04/21 Page 4 of 4 PageID #: 421
